Opinion by
Mr. Chief Justice Fell,
The issue in the Common Pleas was raised by the plaintiff’s traverse of the defendants’ returns to an alternative writ of mandamus requiring them to issue to the plaintiff certificates of stock of one of the defendants, a corporation, and to give him access to its books and accounts. The question at the trial was whether the plaintiff was a stockholder. No verdict was rendered by the jury. After the introduction of the plaintiff’s evidence tending to establish his claim and of the defendants’ evidence in denial thereof, the trial judge at his own instance withdrew a juror and continued the case and dismissed the petition. This was done January 13, 1912. On October 15, 1912, he, by order filed, directed a verdict in favor of the defendants nunc pro tunc as of January 13, and ordered judgment to be entered thereon.
At the trial it was within the power of the judge to have entered a nonsuit or to have directed the jury to render a verdict for the defendants, but this was the extent of his power over the proceedings. A verdict is the decision of a jury reported to the court on matters submitted to them on a trial. It is their act and is within their exclusive province. A judge cannot render a verdict and when the order of October 15 was filed, ten months after the trial, there was no jury to render one. The proceedings at the trial were regular and author*25izcd up to and including the withdrawal of a juror and the continuance of the case. All that followed this was i rregular and is void.
The judgment is reversed with a procedendo.